 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   ROBERT L. B., JR.,

 9                             Plaintiff,                  Case No. C19-150-MLP

10          v.                                             ORDER

11   COMMISSIONER OF SOCIAL SECURITY,

12                             Defendant.

13
                                        I.     INTRODUCTION
14
            Plaintiff seeks review of the denial of his application for Supplemental Security Income
15
     and Disability Insurance Benefits. Plaintiff contends the administrative law judge (“ALJ”) erred
16
     in evaluating the medical opinion evidence, evaluating Plaintiff’s testimony, and in making step
17
     five findings. (Dkt. # 11.) As discussed below, the Court REVERSES the Commissioner’s final
18
     decision and REMANDS the matter for further administrative proceedings under sentence four
19
     of 42 U.S.C. § 405(g).
20

21

22

23




     ORDER - 1
 1                                           II.      BACKGROUND

 2             Plaintiff was born in 1977, has a twelfth-grade education, has attended community

 3   college, and has worked as a dish washer and as a general laborer. AR at 36, 189, 199, 215.

 4   Plaintiff was last gainfully employed in 2005. Id. at 198.

 5             On July 14, 2015, Plaintiff applied for benefits, alleging disability as of January 1, 2012.

 6   AR at 162-170, 215. Plaintiff’s application was denied initially and on reconsideration, and

 7   Plaintiff requested a hearing. Id. at 58, 67. 90. After the ALJ conducted a hearing on October 4,

 8   2017, the ALJ issued a decision finding Plaintiff not disabled. Id. at 15-24, 31-57.

 9             Utilizing the five-step disability evaluation process,1 the ALJ found:

10             Step one: Plaintiff has not engaged in substantial gainful activity since May 29, 2015, the
               application date.
11
               Step two: Plaintiff has the following severe impairments: depressive disorder; anxiety
12             disorder; posttraumatic stress disorder (“PTSD”); and polysubstance abuse, in remission
               (20 CFR 416.920(c)).
13
               Step three: These impairments do not meet or equal the requirements of a listed
14             impairment.2

15             Residual Functional Capacity: Plaintiff can perform a full range of work at all exertional
               levels but with the following nonexertional limitations: he is limited to performing
16             simple, routine, repetitive tasks with occasional superficial contact with the general
               public. Additionally, the claimant can never climb ladders, ropes, or scaffolds and he
17             must avoid concentrated exposure to workplace hazards, such as unprotected heights.

18             Step four: Plaintiff has no past relevant work.

19             Step five: As there are jobs that exist in significant numbers in the national economy that
               Plaintiff can perform, Plaintiff is not disabled.
20
     AR at 15-24.
21

22

23
     1
         20 C.F.R. § 416.920.
     2
         20 C.F.R. Part 404, Subpart P. Appendix 1.


     ORDER - 2
 1          As the Appeals Council denied Plaintiff’s request for review, the ALJ’s decision is the

 2   Commissioner’s final decision. AR at 1-4. Plaintiff appealed the final decision of the

 3   Commissioner to this Court. (Dkt. # 11.)

 4                                    III.    LEGAL STANDARDS

 5          Under 42 U.S.C. § 405(g), this Court may set aside the Commissioner’s denial of social

 6   security benefits when the ALJ’s findings are based on legal error or not supported by substantial

 7   evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 (9th Cir. 2005). As a

 8   general principle, an ALJ’s error may be deemed harmless where it is “inconsequential to the

 9   ultimate nondisability determination.” Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012)

10   (cited sources omitted). The Court looks to “the record as a whole to determine whether the error

11   alters the outcome of the case.” Id.

12          “Substantial evidence” is more than a scintilla, less than a preponderance, and is such

13   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.

14   Richardson v. Perales, 402 U.S. 389, 401 (1971); Magallanes v. Bowen, 881 F.2d 747, 750 (9th

15   Cir. 1989). The ALJ is responsible for determining credibility, resolving conflicts in medical

16   testimony, and resolving any other ambiguities that might exist. Andrews v. Shalala, 53 F.3d

17   1035, 1039 (9th Cir. 1995). While the Court is required to examine the record as a whole, it may

18   neither reweigh the evidence nor substitute its judgment for that of the Commissioner. Thomas v.

19   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002). When the evidence is susceptible to more than one

20   rational interpretation, it is the Commissioner’s conclusion that must be upheld. Id.

21

22

23




     ORDER - 3
 1                                        IV.     DISCUSSION

 2          A.      The ALJ Erred in Evaluating the Medical Opinion Evidence

 3          The opinions of examining physicians are to be given more weight than non-examining

 4   physicians. Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). The uncontradicted opinions of

 5   examining physicians may not be rejected without clear and convincing evidence. Id. An ALJ

 6   may reject the controverted opinions of an examining physician only by providing specific and

 7   legitimate reasons that are supported by the record. Bayliss v. Barnhart, 427 F.3d 1211, 1216

 8   (9th Cir. 2005).

 9          Opinions from non-examining medical sources are to be given less weight than treating

10   or examining doctors. Lester, 81 F.3d at 831. However, an ALJ must always evaluate the

11   opinions from such sources and may not simply ignore them. In other words, an ALJ must

12   evaluate the opinion of a non-examining source and explain the weight given to it. Social

13   Security Ruling (“SSR”) 96-6p, 1996 WL 374180, at *2. Although an ALJ generally gives more

14   weight to an examining doctor’s opinion than to a non-examining doctor’s opinion, a non-

15   examining doctor’s opinion may nonetheless constitute substantial evidence if it is consistent

16   with other independent evidence in the record. Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir.

17   2002); Orn, 495 F.3d at 632-33.

18                  1.     David Widlan, Ph.D.

19          Dr. Widlan, an examining clinical psychologist, performed a DSHS psychological

20   evaluation of Plaintiff in 2015. AR at 319-28. Dr. Widlan opined that Plaintiff had moderate

21   limitations with following detailed instructions, performing activities with a schedule and

22   maintaining regular attendance, learning new tasks, and performing routine tasks without special

23   supervision. Id. at 321. Dr. Widlan also opined Plaintiff had moderate limitations regarding




     ORDER - 4
 1   asking simple questions, maintaining appropriate behavior, and setting realistic goals. Id. Dr.

 2   Wilidan further opined Plaintiff had marked limitations in adapting to changes in a routine work

 3   setting, communicating and performing effectively in a work setting, and completing a normal

 4   work day and work week without interruptions from his psychological symptoms. Id.

 5          The ALJ assigned Dr. Widlan’s opinion little weight, finding that it was inconsistent with

 6   the objective evidence of Plaintiff’s intact memory and cooperative and interactive behavior with

 7   treatment providers and examiners. AR at 22. Dr. Widlan also indicated that he considered

 8   Plaintiff’s limitations to persist for six to twelve months, which the ALJ found of little use for

 9   evaluating Plaintiff’s permanent disability. Id.

10          The reasons the ALJ provided for discounting Dr. Widlan’s opinion are not specific and

11   legitimate, or supported by substantial evidence. Dr. Widlan did not opine that Plaintiff had

12   memory impairments, rather he found Plaintiff’s memory to be within normal limits. AR at 322.

13   Dr. Widlan’s opinion therefore was not inconsistent with evidence of Plaintiff’s intact memory,

14   as the ALJ suggests. AR at 22. Further, Plaintiff’s ability to interact cooperatively and

15   interactively with treatment providers and examiners, without more, is not inconsistent with Dr.

16   Widlan’s opinion. Dr. Widlan’s assessed limitations with regard to Plaintiff’s ability to adapt to

17   changes in a routine work setting, communicate and perform in a work setting, and complete a

18   normal work schedule. These workplace limitations are distinct from Plaintiff’s ability to interact

19   one-on-one with treatment providers in a medical or examination environment.

20          Lastly, Dr. Widlan’s opinion that Plaintiff’s impairments would last six to twelve months

21   does not necessarily indicate that he would not satisfy the twelve-month durational requirement.

22   If Plaintiff’s impairments lasted twelve months, as Dr. Widlan opined they might, he would

23   satisfy the durational requirement for Social Security claims. See 42 U.S.C. § 423 (d)(1)(A)




     ORDER - 5
 1   (disability means “inability to engage in any substantial gainful activity by reason of any

 2   medically determinable physical or mental impairment…which has lasted or can be expected to

 3   last for a continuous period of not less than 12 months”). Further, as discussed below, Dr.

 4   Burdge assessed the same impairments as Dr. Widlan, and found these limitations would last

 5   twelve months. Accordingly, the ALJ did not provide specific and legitimate reasons, supported

 6   by substantial evidence, for discounting Dr. Widlan’s opinion.

 7                  2.      Aaron Burdge, Ph.D.

 8          Dr. Burdge reviewed Plaintiff’s medical evidence in 2015. AR at 329-32. Specifically, Dr.

 9   Burdge reviewed the 2015 medical opinion of Dr. Widlan and the 2012 medical opinion of Dr.

10   Quinci. Id. at 329. Dr. Burdge opined Plaintiff had PTSD and depression, and had functional

11   limitations including marked limitations in adapting to changes in a routine work setting,

12   communicating and performing effectively in a work setting, and in completing a normal

13   workday and workweek without interruptions from his psychologically based symptoms. Id. at

14   329, 331. Dr. Burdge’s opinion mirrored Dr. Wildan’s, except that Dr. Burdge opined that the

15   duration of these impairments would equal twelve months. His opinion differed from Dr. Quinci’s

16   opinion in that Dr. Quinci opined Plaintiffs functional limitations were more moderate. Id. at 335.

17   The ALJ did not assign any weight to Dr. Burdge’s opinion.

18          Plaintiff argues the ALJ erred in failing to address Dr. Burdge’s medical opinion at all.

19   (Dkt. # 11 at 8.) Defendant appears to concede this failure constitutes an error, but contends the

20   error was harmless because in rendering his opinion, Dr. Burdge did not review any other

21   evidence from the relevant period, other than Dr. Widlan’s opinion. (Dkt. # 16 at 8.) Defendant

22   therefore asserts that the Court should infer that the ALJ rejected Dr. Burdge’s opinion for the

23   same reasons the ALJ rejected Dr. Widlan’s opinion. (Id.)




     ORDER - 6
 1          An ALJ’s failure to address medical source opinions in her determination is not harmless

 2   error. Hill v. Astrue, 698 F.3d 1153, 1160 (9th Cir. 2012) (citing 20 C.F.R. § 404.1527(c)

 3   (“Regardless of its source, we will evaluate every medical opinion we receive”). Here, the ALJ

 4   failed to provide Dr. Burdge’s opinion any consideration, and gave no reasons for doing so. This

 5   was harmful error. The Court also declines Defendant’s invitation to infer that the ALJ rejected

 6   Dr. Burdge’s opinion for the same reasons she rejected Dr. Widlan’s opinion. As discussed above,

 7   the ALJ failed to provide specific and legitimate reasons, supported by substantial evidence, for

 8   discounting Dr. Widlan’s opinion, and therefore Defendant’s argument is unpersuasive.

 9          Had the ALJ properly considered the opinions of Drs. Widlan and Burdge, the RFC and

10   hypothetical question may have included additional mental limitations. As the ultimate disability

11   determination may have changed, the ALJ’s error is not harmless. See Molina, 674 F.3d at 1115.

12   Accordingly, this matter should be remanded for the ALJ to re-evaluate the medical opinion

13   evidence of Drs. Widlan and Burdge.

14          B.      Evaluation of Plaintiff’s Testimony

15          Plaintiff argues the ALJ erred in concluding that Plaintiff’s subjective symptom

16   testimony regarding the intensity, persistence, and limiting effects of his symptoms was not

17   entirely consistent with the evidence. (Dkt. # 11 at 9-13.) Plaintiff testified that he is unable to

18   work because of his depression and anxiety around other people, and that he experiences

19   symptoms of fluctuating stress and emotions around groups of people. AR 39, 40. Plaintiff also

20   testified that he isolates himself by remaining in bed while trying to stay focused. Id. at 41-43.

21   Plaintiff testified that he gets overwhelmed and angry, and experiences anxiety attacks such as

22   sweating and bad nightmares. Id. Lastly, Plaintiff also reported on his application that his

23   symptoms limit him from going out in public. Id. at 207.




     ORDER - 7
 1          The ALJ discounted Plaintiff’s subjective symptom testimony because his symptoms

 2   were improved and effectively managed with medication, he had intact memory and was

 3   cooperative and interactive during treatments and examinations, and his activities of daily living

 4   were not consistent with his symptom allegations. AR at 20-22. The Court will address each

 5   reason in turn.

 6                     1.   Improvement with medication

 7          In evaluating how symptoms affect a claimant’s ability to work, the Social Security

 8   Administration considers the “effectiveness…of any medications” the claimant takes to alleviate

 9   symptoms. 20 C.F.R. § 404.1529(c)(3)-(4). “Impairments that can be controlled effectively with

10   medication are not disabling for the purpose of determining eligibility” for Social Security

11   benefits. Warre v. Comm’r of Soc. Sec. Admin., 439 F.3d 1001, 1006 (9th Cir. 2006).

12          Here, the ALJ acknowledged that while Plaintiff continued to experience some symptoms

13   of depression and anxiety, medical records showed that medication had proven effective, without

14   side effects or problems, after he became sober in 2012. AR at 21 (citing id. at 351, 410, 426,

15   434, 440, 447.) Plaintiff consistently reported that he was satisfied with his medication and also

16   reported good sleep and appetite. Id. at 410, 426, 434, 440. He also reported his medication made

17   him feel “more relaxed” and that he saw positive effects. Id. at 351, 447.

18          Plaintiff concedes that he endorsed improvement from his medications, and that they

19   helped manage his psychotic symptoms, but argues the record shows his conditions remained

20   severe impairments. (Dkt. # 11 at 9.) In support of this assertion, Plaintiff cites to his continued

21   symptoms of depression and anxiety and asserts that while on the medication, he developed

22   obsessive compulsive disorder (“OCD”) symptoms which prevented him from focusing or

23   completing tasks appropriately. (Id. (citing AR 382, 440, 456, 458, 461).) As noted above, the




     ORDER - 8
 1   ALJ acknowledged that Plaintiff continued to experience symptoms, however, the ALJ could

 2   reasonably find that the medical records show Plaintiff’s impairments were not as severe as

 3   alleged when he was compliant with medication. Even the records cited by Plaintiff in support of

 4   his argument demonstrate his improvement with treatment. See AR at 456 (good response to

 5   medication and engaged in treatment), 461 (good response to medication). Although Plaintiff did

 6   display some symptoms of OCD, it does not appear these symptoms rose to a level warranting

 7   any change or discontinuation in his medication. See AR at 461 (“[Plaintiff] displays symptoms

 8   of OCD and will continue to monitor. There are no changes made at this time and will continue

 9   to monitor.”). Although Plaintiff proposes a different interpretation of the medical evidence, the

10   ALJ’s interpretation is reasonable and should be affirmed. See Burch v. Barnhart, 400 F.3d 676,

11   679 (9th Cir. 2005) (“Where evidence is susceptible to more than one rational interpretation, it is

12   the ALJ’s conclusion that must be upheld.”).

13          Accordingly, improvement with treatment was a clear and convincing reason, supported

14   by substantial evidence for the ALJ to discount Plaintiff’s testimony.

15                  2.     Intact Memory and Cooperative and Interactive Behavior

16          The ALJ also discounted Plaintiff’s testimony because Plaintiff was cooperative and

17   interactive with treatment providers and examiners, and showed intact remote, recent, and

18   immediate memory. AR at 20-21. Similar to the reasons this behavior is not a specific and

19   legitimate reason to discount Dr. Widlan’s medical opinion, it is also not a clear and convincing

20   reason to discount Plaintiff’s testimony. First, Plaintiff is not alleging memory impairments.

21   Second, his ability to interact with treatment providers and examiners on a one-on-one basis in a

22   medical or examination environment is not inconsistent with his alleged impairment regarding

23   the public and crowds, or symptoms of getting overwhelmed, angry, and experiencing anxiety




     ORDER - 9
 1   attacks. Accordingly, Plaintiff’s intact memory and cooperative and interactive behavior is not a

 2   clear and convincing reason, supported by substantial evidence, to discount Plaintiff’s testimony.

 3                   3.      Activities of Daily Living

 4           Lastly, the ALJ discounted Plaintiff’s testimony because the ALJ found his activities of

 5   daily living inconsistent with his claims of debilitating social anxiety. The ALJ found Plaintiff’s

 6   reports of selling beadwork, going to sweat lodges and pow wows, and volunteering in a kitchen

 7   three days a week were not consistent with his alleged severe symptoms. AR at 21. The ALJ also

 8   found Plaintiff admitted he was capable of shopping, paying bills, and using public

 9   transportation. Id. at 22.

10           Plaintiff argues that his participation in pow wows and sweat lodges were part of his

11   spirituality and are not “social activities.” (Dkt. # 11 at 10.) Regardless of whether Plaintiff’s

12   motivation for participating in these activities was spiritual, the ALJ could reasonably find that

13   participation in these events involved social interaction, and could contradict the severity of

14   Plaintiff’s alleged functional limitations, specifically his avoidance of people and the public.

15           However, the single record cited to by the ALJ merely contains one quote from Plaintiff

16   which states he sells beadwork and goes to a sweat lodge or “pow pow.” AR at 287. The record

17   does not contain any information regarding the frequency of these activities, or the duration of

18   Plaintiff’s participation. Given the vagueness of this statement and the lack of details, Plaintiff’s

19   participation in pow wows and sweat lodges is not a clear and convincing reason, supported by

20   substantial evidence, to discount his testimony.

21           With regard to Plaintiff’s volunteer activities, the record shows that on October 14, 2015,

22   he reported that he was volunteering in a kitchen for five hours a day, three days a week,

23   however, Plaintiff reported on November 6, 2015 that he had not volunteered in over a week




     ORDER - 10
 1   because of a conflict with another individual at the volunteer site. Id. at 305, 306. Treatment

 2   records show that after reporting this conflict, Plaintiff’s counselor advised him “not to be

 3   violent if he feels like someone is bothering him.” Id. It is unclear from the record if Plaintiff

 4   began volunteering again after this, and if so, how frequently. Without more, evidence that he

 5   volunteered for approximately two weeks before stopping due to a personnel conflict is not a

 6   clear and convincing reason, supported by substantial evidence, to discount Plaintiff’s testimony.

 7          Plaintiff also argues that his basic daily activities such as shopping, paying bills, and

 8   using public transportation are not comparable to the level of activity required for substantial

 9   gainful activity. (Dkt. # 11 at 13.) However, the ALJ did not cite to these activities to establish

10   that Plaintiff can work. Rather, the ALJ cited to these activities to show his impairments are not

11   as severe as he alleges. See Orn, 495 F.3d at 639 (the two grounds for using daily activities to

12   form the basis of an adverse credibility determination: (1) whether or not they contradict the

13   claimant’s other testimony and (2) whether or not the activities of daily living meet “the

14   threshold for transferable work skills.”). Although these activities could contradict Plaintiff’s

15   testimony regarding the severity of his impairments, the ALJ failed to identify any details about

16   these activities, such as how frequently and competently he did them. As noted by Plaintiff, he

17   only went shopping twice a month and his savings account was overdrawn. (Dkt. # 11 at 12

18   (citing AR at 210, 257).) Although the record shows Plaintiff did use public transportation, this

19   activity alone is not a clear and convincing reason, supported by substantial evidence, to discount

20   Plaintiff’s testimony, and the record indicates he struggled with this activity. AR at 283

21   (reporting that Plaintiff struggles with public transportation).

22          Although Plaintiff’s intact memory, cooperative and interactive behavior with treatment

23   providers and examiners, and activities of daily living were not clear and convincing reasons to




     ORDER - 11
 1   discount his testimony, improvement with medication was a clear and convincing reason,

 2   supported by substantial evidence. Accordingly, the ALJ did not err in discounting Plaintiff’s

 3   testimony. See Carmickle v. Comm’r of Social Sec. Admin., 533 F.3d at 1155, 1162-63 (9th Cir.

 4   2008). As discussed above, this matter is being remanded for further administrative proceedings.

 5   On remand, the ALJ should not rely on Plaintiff’s intact memory, cooperative and interactive

 6   behavior with treatment providers and examiners, or activities of daily living to discount

 7   Plaintiff’s testimony, should such a finding be warranted, without further developing the record.

 8          C.      Residual Functional Capacity

 9          The ALJ’s re-evaluation of the medical opinion evidence, and any new evidence

10   concerning Plaintiff’s mental health impairments, may impact Plaintiff’s RFC and the review of

11   potential jobs Plaintiff may be capable of performing, as part of the analysis at step five. See

12   Valentine v. Comm’r of Soc. Sec. Admin., 574 F.3d 685, 690 (9th Cir. 2009) (“an RFC that fails

13   to take into account a claimant’s limitations is defective”). As the ALJ must reassess Plaintiff’s

14   RFC on remand, the ALJ is directed to re-evaluate step five to determine whether there are jobs

15   existing in significant numbers in the national economy Plaintiff can perform given the RFC.

16                                        V.      CONCLUSION

17          For the foregoing reasons, the Commissioner’s final decision is REVERSED and this

18   case is REMANDED for further administrative proceedings under sentence four of 42 U.S.C. §

19   405(g). On remand, the ALJ should re-evaluate the medical opinion evidence of Drs. Widlan and

20   Dr. Burdge, and re-evaluate step five if necessary.

21          Dated this 5th day of November, 2019.


                                                           A
22

23                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge



     ORDER - 12
